      Case 3:20-cv-08603-VC Document 24 Filed 12/11/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                  SAN FRANCISCO DIVISION

                                                      Civil Case No: 20-cv-08603-VC
BIOTECHNOLOGY INNOVATION
ORGANIZATION, et al.,
                                                      [PROPOSED] ORDER RE:
               Plaintiffs,                            PLAINTIFFS’ UNOPPOSED MOTION
       v.                                             TO ENLARGE PAGE LIMIT

ALEX M. AZAR, II, et al.,

               Defendants.




PROPOSED ORDER RE: PLAINTIFFS’ UNOPPOSED MOTION TO ENLARGE PAGE LIMITS; CASE NO. 3:20-CV-08603-VC
Case 3:20-cv-08603-VC Document 24 Filed 12/11/20 Page 2 of 2
